DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 12 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 12, claim 12 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 is dependent on claim 11, claim 11 requires 20-40 mass% copper, while claim 12 requires a copper range outside these limitations of 19-23%.  It is indefinite what the range of copper should be limited to in claim 12.

Claim 12 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 is dependent on claim 11, claim 11 requires 20-40 mass% copper, while claim 12 requires a copper range outside these limitations of 19-23%.  Applicant may cancel the claim(s), amend the claim(s) to place the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 6, 11 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (US 2018/0112292-A1), hereinafter Vincent., in view of Fussinger et al. (US 2018/0024501 A1), hereinafter Fussinger, both originally of record in the Non-Final Rejection dated February 03, 2021.

Regarding claims 1-3, 5, 6, 11 and 23-26, Vincent teaches a non-magnetic timepiece component that does not undergo any notable displacement under a magnetic field of 15,000 Gauss in a watch ([0047]; [0010]; completely non-magnetic), which can be a balance (with a shaft like portion) or an inertial oscillator element ([0047]-[0050]) that is an alloy of palladium, silver and copper ([0025]; copper is an added element that is non-magnetic), a hardness of more than 250 in Vickers hardness; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I))., the composition of the alloy is 15-22% palladium, 10-26.5% silver, 15-26.5% copper ([0025]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I)), and where the component is a balance ([0048]-[0050]).  Vincent does not teach wherein the timepiece component comprises a shaft portion including at least one pivot about a pivot axis, nor said shaft portion carries at least one added element, and the added element is a rim and at least one roller, each of the rim and 
Fussinger, in the similar field of endeavor, non-magnetic pieces for timepieces ([0010]-[0011]), including as pivots for balances ([0038]), teaches a non-magnetic pivot arbor for a time piece ([0010]-[0011]), with a desired hardness of more than 500 HV ([0007]; [0017]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)) for a timepiece ([0036]) that can include palladium or silver ([0071]), where the pivot is a shaft (3) that runs the entire length of the balance staff (timepiece component) ([0038]; Fig. 1; the pivot shaft rotates around a pivot axis), and a balance with bearing surfaces (rollers) (2a) and shoulders (rims) (2b) on a pivot (3) (pivot is part of the bearing and is a surface) ([0039]; FIG. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vincent to incorporate a non-magnetic pivot arbor for a time piece with a desired hardness of more than 500 HV for a timepiece that can include palladium or silver, where the pivot is a shaft that runs the entire length of the balance staff and a balance with bearing surfaces (rollers) and shoulders (rims) taught by Fussinger.  The motivation for doing so would have been to use a non-magnetic material that limits the sensitivity of the balance staff to avoid affecting the working of the time piece ([0039]) while maintaining the hardness for shock resistance ([0007]) and to detail the balance staff for use in a timepiece that is used near magnetic fields ([0038]-[0040]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent, in view of Fussinger, further in view of Von Gruenigen et al. (US 2014/0198624 A1), hereinafter Von Gruenigen, originally of record in the Non-Final Rejection dated February 03, 2021.

Regarding claim 7, Vincent in view of Fussinger teaches each limitation of claim 1, as discussed above.  Vincent does not teach wherein the material forming at least one said added element is a ceramic.  
Von Gruenigen, in the similar field of invention, non-magnetic pivot pins for mechanical timepieces in a balance staff ([0002]) with high hardness ([0014]), teaches the pivot pin contains Al2O3 (a ceramic) ([0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vincent to incorporate the pivot pin contains Al2O3 taught by Van Gruenigen. The motivation for doing so would have been to incorporate hard particles and thereby limit the sensitivity of the pin to magnetic fields ([0013]). 
Regarding claim 8, Vincent in view of Fussinger teaches each limitation of claim 1, as discussed above.  Vincent does not teach wherein the material forming the at least one said added element is silicon and/or silicon dioxide, or a metallic glass or an amorphous or substantially amorphous metal.
Von Gruenigen, in the similar field of invention, non-magnetic pivot pins for mechanical timepieces in a balance staff ([0002]) with high hardness ([0014]), teaches the pivot pin contains SiC ([0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vincent to incorporate the pivot pin contains SiC taught by Van Gruenigen. The motivation for doing so would have been to incorporate hard particles and thereby limit the sensitivity of the pin to magnetic fields ([0013]). 

Claims 1-3, 5, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fussinger in view of Kazama et al. (US 2018/0105902 A1), hereinafter Kazama, originally of record in the Non-Final Rejection dated February 03, 2021
Regarding claims 1, 5, 6, 11, and 12 Fussinger teaches an non-magnetic pivot arbor for a time piece ([0010]-[0011]), with a desired hardness of more than 500 HV ([0007]; [0017]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I)) for a timepiece ([0036]) that can include palladium or silver ([0071]), where the pivot is a shaft (3) ([0038]; Fig. 1; the pivot rotates around a pivot axis), and pivots for balances ([0038]), and the balance with bearing surfaces (rollers) (2a) and shoulders (rims) (2b) on a pivot (3) (pivot is part of the bearing and is a surface) ([0039]; FIG. 1).
Fussinger does not teach the material is a non-magnetic alloy containing at least silver and palladium, nor wherein said non-magnetic alloy containing at least silver and palladium is a non-magnetic ternary alloy of silver, palladium, and copper, and contains, by mass 20-50% (nor 36%-40%) palladium and 20% to 50% (nor 38%-42%) silver and 20% to 40% (nor 19% to 23%) copper, with a total by mass of silver, copper and palladium less than or equal to 100%, and in that the alloy has a Vickers hardness of between 450 HV and 510 HV.
Kazama, in the similar field of endeavor, alloys with a Vickers hardness of 480-560 ([0010]), teaches a ternary alloy by weight of 20-40% Ag, 35-55% Pd, and 20-40% Cu (all of which are non-magnetic) ([0030]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I)) with a Vickers hardness of 480-560 ([0010]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fussinger to incorporate a ternary alloy by weight of 20-40% Ag, 35-55% Pd, and 20-40% Cu with a Vickers hardness of 480-560 taught Kazama.  The motivation for doing so would have been to use a material with high hardness and improved 

Regarding claim 2, Fussinger in view of Kazama teaches each of the limitations of claim 1, as discussed above.  Fussinger further teaches wherein said component has a magnetic permeability is less than or equal to 1.01 ([0034]-[0036]; this includes complete non-magnetic properties; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)).  

Regarding claim 3, Fussinger in view of Kazama teaches each of the limitations of claim 1, as discussed above.  Fussinger further teaches where the pivot is a shaft (3) that runs the entire length of the balance staff (timepiece component) ([0038]; Fig. 1; the pivot shaft rotates around a pivot axis).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fussinger in view of Kazama, further in view of Von Gruenigen.

Regarding claim 7, Fussinger in view of Kazama teaches each limitation of claim 1, as discussed above.  Fussinger does not teach wherein the material forming at least one said added element is a ceramic.  
Von Gruenigen, in the similar field of invention, non-magnetic pivot pins for mechanical timepieces in a balance staff ([0002]) with high hardness ([0014]), teaches the pivot pin contains Al2O3 (a ceramic) ([0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fussinger to incorporate the pivot pin contains Al2O3 taught by Von Gruenigen. The motivation for doing so would have been to incorporate hard particles and 
Regarding claim 8, Fussinger in view of Kazama teaches each limitation of claim 1, as discussed above.  Fussinger does not teach wherein the material forming the at least one said added element is silicon and/or silicon dioxide, or a metallic glass or an amorphous or substantially amorphous metal.
Von Gruenigen, in the similar field of invention, non-magnetic pivot pins for mechanical timepieces in a balance staff ([0002]) with high hardness ([0014]), teaches the pivot pin contains SiC ([0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fussinger to incorporate the pivot pin contains SiC taught by Van Gruenigen. The motivation for doing so would have been to incorporate hard particles and thereby limit the sensitivity of the pin to magnetic fields ([0013]). 

Response to Arguments
Applicant’s claim amendments, filed April 27, 2021, with respect to 35 U.S.C. have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 1-8, 11 and 22-26 of February 03, 2021 has been withdrawn. 

Examiner notes that the 35 U.S.C. 112(b) and (d) rejections of February 03, 2021 of claim 12 regarding the range of copper in claim 12 have not been addressed, and are maintained.

Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out the surfaces and shoulders are part of the balance and therefore non-magnetic), therefore any argument to the lack of non-magneticness of the rim and shoulders is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784